EXHIBIT 10.3

ADDENDUM TO

EMPLOYMENT AGREEMENT

Agreement effective as of January 1, 2008, by and between StoneMor GP, LLC, a
Delaware limited liability company (the “Company”), and Robert P. Stache (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Executive and the Company entered into an employment agreement
dated September 20, 2004 (the “Employment Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Employment Agreement
so in order to avoid adverse tax consequences to the Executive under
Section 409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree to amend the Employment Agreement as follows:

1. Section 3.02 is amended by adding the following sentence at the end thereof:

“Such bonus shall be paid between January 1 and March 15, inclusive, of the
calendar year immediately after the calendar year to which it relates, or at
such other times as provided under the Company’s bonus plan, provided that such
times comply with Section 409A.”

2. The following Paragraph (f) is added to Paragraph 6.01, at the end thereof:

 

  “f. Notwithstanding anything in this Agreement to the contrary, to the extent
necessary to avoid adverse tax consequences under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code), the Executive’s employment shall
not be considered to have terminated earlier than the date on which the
Executive has a ‘separation from service’ within the meaning of Section 409A.”



--------------------------------------------------------------------------------

3. The clause “as soon as practicable following the date of the Executive’s
death” in the introductory paragraph of Paragraph 6.02(a) is deleted and
replaced with “within 60 days following the date of the Executive’s death
(except as otherwise provided in this Paragraph (a).”

4. Clause (vii) of Paragraph 6.02(a) is deleted and replaced with the following:

“continuation of medical benefits for the Executive’s survivors covered by said
benefits, if any, for a period of two (2) years, provided however that any
reimbursement of an eligible expense that would be includible in the Executive’s
or a survivor’s gross income for federal income tax purposes must be made on or
before the end of the Executive’s taxable year following the taxable year on
which the expense was incurred; and”

5. The clause “as soon as practicable following the date of termination” in the
introductory paragraph of Paragraph 6.02(b) is deleted and replaced with “within
60 days following the date of termination (except as otherwise provided in this
Paragraph (b)):”.

6. Paragraph 6.02(b)(iii) is deleted and replaced with the following:

“payment of any unpaid bonus that was earned and deferred or elected to be
deferred by the Executive or the Company, unless Executive is a ‘specified
employee’ (within the meaning of Section 409A of the Code and pursuant to the
methodology adopted by the Company) as of his termination of employment, in
which case such amount shall be paid within 60 days following the end of the six
(6) month period that begins on the date of the Executive’s termination of
employment;”

7. Clause (vii) of Paragraph 6.02(b) is deleted and replaced with the following:

“continuation of medical benefits, if any, for a period of two (2) years,
provided however that any reimbursement of an eligible expense that would be
includible in the Executive’s or a survivor’s gross income for federal income
tax purposes must be made on or before the end of the Executive’s taxable year
following the taxable year on which the expense was incurred; and”

8. Paragraph 6.02(c)(iii) is deleted and replaced with the following:

“payment of any unpaid bonus that was earned and deferred or elected to be
deferred by the Executive or the Company, unless the Executive is a ‘specified
employee’ (within the meaning of Section 409A of the Code and pursuant to the
methodology adopted by the Company) as of his termination of employment, in
which case such amount shall be paid within 60 days following the end of the six
(6) month period that begins on the date of the Executive’s termination of
employment.”

 

2



--------------------------------------------------------------------------------

9. The following clause is added to the end of the introductory paragraph of
Paragraph 6.02(d), before the colon:

“(except as provided otherwise in this Paragraph (d)”.

10. Paragraph 6.02(d)(iii) is deleted and replaced with the following:

“payment of any unpaid bonus earned and deferred or elected to be deferred by
the Executive or the Company, unless the Executive is a ‘specified employee’
(within the meaning of Section 409A of the Code and pursuant to the methodology
adopted by the Company) as of his termination of employment, in which case such
amount shall be paid within ten (10) days following the end of the six (6) month
period that begins on the date of the Executive’s termination of employment.”

11. The following clause is added at the end of Paragraph 6.02(d)(viii):

“and provided further, that if the Executive is a ‘specified employee’ (within
the meaning of Section 409A of the Code and pursuant to the methodology adopted
by the Company) as of his termination of employment, any coverage or
reimbursement under such plan programs and/or arrangements shall be delayed
until six (6) months has expired following the Executive’s termination of
employment to the extent the coverage and reimbursements are includible in the
Executive’s gross income for Federal income tax purposes, unless the coverage
and reimbursements, as the case may be, are for payment of medical expenses
incurred and paid by the Executive but not reimbursed by a person other than the
Company or an affiliate and are allowable as a deduction under Code Section 213
(without regard to the 7.5% of adjusted gross income limitation of Code
Section 213(a)) during the period during which the Executive would be entitled
to COBRA continuation coverage, if the Executive elected such coverage and paid
the applicable premiums)” coverage not be allowed under the Company’s plans, the
Company shall pay the Executive a lump sum payment, if any, in an amount equal
to the amount that the Company would have spent on Executive’s premiums for such
coverage for the same period, with such payment made within ten (10) days
following the Executive’s termination of employment; and”.

12. The following clause is added at the end of the introductory paragraph of
Paragraph 6.02(e), before the colon:

“(except as provided otherwise in this Paragraph (e))”.

 

3



--------------------------------------------------------------------------------

13. Paragraph 6.02(e)(iii) is deleted and replaced with the following:

“payment for any bonus earned but deferred for any year prior to the year in
which occurs the date of the termination of the Executive’s employment, unless
the Executive is a ‘specified employee’ (within the meaning of Section 409A of
the Code and pursuant to the methodology adopted by the Company) as of his
termination of employment, in which case such payment shall be made within ten
(10) days following the end of the six (6) month period that begins on the
Executive’s termination of employment.”

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement as of the Effective Date.

 

STONEMOR GP, LLC By:   /s/ Lawrence Miller  

Name: Lawrence Miller

Title: President and Chief Executive

          Officer

  /s/ Robert P. Stache   ROBERT P. STACHE

 

4